                                            PAUL BATISTA, P.e.
                                         Attorney-at-Law
                                     26 Broadway - Suite 1900
                                     New York, New York 10004
                                          (212) 980-0070
e-mail: Batista007@aol.com                                                       Facsimile: (212) 344-7677
                                                           August 16, 2015
VIAECF
Hon. Douglas C. Palmer
Clerk of the Court
u.s. District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                Re:     Kashmir Gill v. Jus Broadcasting Corp., et al.
                        Case No. 1:19-cv-04216 (lLG) (PK)

Dear Mr. Palmer:

      I am the attorney of record for defendants Jus Broadcasting Corp., Jus Punjabi, LLC, Jus
One Corp., Jus Broadcasting Corp PVT and Penny Sandhu in the above-entitled litigation.

       I write for the purpose of requesting that the Clerk's Office not grant the so-called "Request
for Certificate of Default" filed on August 13, 2019 by plaintiff Kashmir Gill ("Gill"). 1

        There has been no default by defendants on any aspect of this case. As the Docket Sheet
reveals, the litigation was commenced on February 25, 2019 by plaintiff Gill in the United States
District Court for the District of New Jersey, but not in this Court. See Doc. 1 on the annexed
docket sheet. Gill's complaint, which has not been amended, exceeds fifty pages. The New Jersey
action was assigned to United States District Judge Freda Wolfson.

        On April 25, 2019, all the defendants timely moved to dismiss the Complaint pursuant to
Fed. R. Civ. P. 12(b) essentially on the grounds of lack of jurisdiction and improper venue.
(Collectively, the entity defendants and the individual defendant, who owns the entity defendants,
are involved in the business of satellite broadcasting of news and entertainment in North America,
the United Kingdom and India and, for convenience, this letter refers to them collectively as the
"Jus Punjabi defendants").

        Plaintiff Gill unsuccessfully opposed the Jus Punjabi defendants' Rule 12(b) motion. More
specifically, on July 19, 2019, Judge Wolfson transferred the action in full from New Jersey to this
Court, thus effectively granting the relief which the Jus Punjabi defendants requested. See
Document 22. Consistent with Judge Wolfson's order, the action was transferred to this Court on
July 22,2019. It was assigned to Judge 1. Leo Glasser and Magistrate Judge Peggy Kuo and given


1 Annexed as Exhibit 1 to this letter is a copy of the entire docket sheet relating to this case. The "Request

for Certificate of Default" is document entry 31.
Hon. Douglas C. Palmer
August 16, 2019
Page 2


the case number identified in the caption to this letter. I immediately filed a Notice of Appearance
for the Jus Punjabi defendants.

               In reliance on Judge Glasser's individual motion practice rules, I immediately made
several efforts to obtain the consent of Alan R. Ackermann, a New Jersey lawyer who has
represented plaintiff Gill from the outset, to a briefing schedule in connection with the Jus Punjabi
defendants' dispositive motion to dismiss the Complaint for failure to state a claim under Fed. R.
Civ. P. 12(b)(6).

                Completely ignoring Judge Glasser's rules, Mr. Ackerman never responded in any
way to my numerous requests for the setting of a briefing schedule. Instead, Mr. Ackerman on
August 13, 2019 filed the wholly unfounded "request" in the Clerk's Office for the issuance of a
certificate of default.

               I have concurrently with this letter written to Judge Glasser to call the Judge's
attention to plaintiffs misconduct, and I am annexing to this letter as Exhibit 2 a copy of my
concurrent letter to Judge Glasser which, among other things, requests the setting by Judge Glasser
of the required briefing schedule for the Jus Punjabi defendants' dispositive motion.

               For the reasons articulated in this letter and the accompanying letter to Judge
Glasser, I respectfully urge the Clerk's office to reject plaintiffs August 13,2019 "request" for
the issuance of a so-called "certificate of default."

                                                      Sincerely yours,

                                                  ~
PB/wg                                                 Lul   Batista


cc: Hon. Peggy Kuo (Via ECF)
    All Counsel of Record (Via ECF)
